Order, entered on June 12, 1962, unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant, and the motion for the allowance of counsel fees to plaintiff denied in all respects, with $10 costs. There is no authority for the allowance of counsel fees to the plaintiff wife in this action which is brought to declare the invalidity of a foreign divorce procured by her as plaintiff and to declare the invalidity of a subsequent marriage of defendant to a third person. Section 1140-a of the Civil Practice Act, cited by Special Term, is not applicable under the circumstances here. Nor is the allowance supported by the provisions of section 1169 or 1169-a thereof pursuant to which the motion was purportedly made. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.